Citation Nr: 0304061	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability compensation for residuals of a 
lower anterior bowel resection, claimed as damage to the 
small bowel resulting in colostomy, as a result of VA medical 
treatment under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

2.  Entitlement to disability compensation for anxiety 
disorder (post-traumatic stress disorder) as a result of VA 
medical treatment under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to September 
1957.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).  That rating decision denied 
entitlement to compensation benefits for the veteran's 
claimed disorders under the provisions of 38 U.S.C.A. § 1151.

In November 2000, the Board remanded the case for additional 
development.  Subsequently, an October 2002 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran was admitted to a VA medical facility in May 
1997 for treatment of carcinoma of the rectum.  He underwent 
surgery, was treated postoperatively and discharged.  The 
following day he was re-admitted with signs of peritonitis 
and free air under the diaphragm due to perforation of the 
bowel.  He thereafter underwent a diverting colostomy.  He 
currently has post-traumatic stress disorder that has been 
attributed to "medical procedures".

3.  It is not shown that either VA fault or an event not 
reasonably foreseeable caused damage to the small bowel 
resulting in colostomy or a psychiatric disorder.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for damage to the small bowel resulting 
in colostomy, and for a psychiatric disorder, as a result of 
VA hospitalization in May and June 1997, is not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Board's remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim 
(inapplicable here), redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the February 
1999 statement of the case (SOC) of the laws and regulations 
pertaining to his claims for benefits under 38 U.S.C.A. 
§ 1151.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the veteran has been adequately informed as to the type 
of evidence that would help substantiate his claim. 

The Board's remand in November 2000 informed the veteran of 
the provisions of the VCAA and notified him of the type of 
evidence necessary for him to submit in order to substantiate 
his claims.  A March 2002 letter to the veteran informed him 
of the VCAA, what information and evidence he needed to 
supply, and what VA would do to assist in obtaining pertinent 
evidence.  The October 2002 supplemental statement of the 
case (SSOC) provided the veteran with the text of 38 C.F.R. 
§ 3.159, which spells out the evidence to be obtained by VA 
and what evidence and information must be supplied by the 
veteran.  The SSOC informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  It 
also specified what evidence the veteran must obtain to 
successfully prosecute his claim, what evidence VA had 
obtained and that VA had assisted him in attempting to obtain 
evidence that he had identified as relevant to his claim.  
The veteran was provided with VA examinations in August 1998, 
and VA and private treatment records have been obtained.  The 
veteran has not identified any additional evidence to be 
obtained.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he has additional disability, 
including damage to the small bowel resulting in colostomy, 
and a psychiatric disorder, as the result of VA 
hospitalization in May and June 1997, and that he is entitled 
to compensation under 38 U.S.C.A. § 1151.

38 U.S.C.A. § 1151 (West 2002), provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

The Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims. 60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The veteran's request for benefits pursuant to the provisions 
of section 1151 was received in November 1997.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, the veteran's claim must be adjudicated under 
the current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute, i.e., either VA fault or an event not reasonably 
foreseeable is required for his claim to be granted.

The veteran was admitted to a VA medical facility in May 1997 
for treatment of carcinoma of the rectum.  He underwent a low 
anterior resection of the tumor on May 21, 1997.  The 
discharge summary noted that postoperatively, the veteran did 
well but then developed a distended colon.  He underwent a 
proctoscopy which showed a well healing anastomosis, very 
patent, with no evidence of stricture.  The stool was 
adequately released at that time.  The veteran continued to 
have a dilated colon, diagnosed as Oglivie syndrome.  
Electrolyte abnormalities were corrected, and the veteran's 
diet was advanced.  He tolerated this easily.  The lower 
three centimeters of the incision had some serosanguineous 
drainage.  This was opened and showed no evidence of 
infection or purulence, so it was packed with wet-to-dry 
dressing changes.  On June 1, 1997, the veteran was ready for 
discharge, to be seen in follow-up in two weeks.  

The nursing record from June 1, 1997, the day of discharge, 
indicated that the veteran was alert, ambulatory, and in no 
pain at discharge. 

The following day, the veteran was re-admitted to the VA 
hospital with signs of peritonitis and free air under the 
diaphragm due to perforation of the bowel.  A diverting 
colostomy was performed.

The veteran submitted a statement dated in October 1997 from 
his personal physician, P.D.M., D.O.  Dr. M. stated that he 
had obtained a history from the veteran and "reviewed his 
medical records."  He stated:

According to the patient, he was 
discharged on the morning of June 1, 1997.  
He was discharged with a draining wound, 
abdominal distention, and nausea and 
vomiting.  According to the patient, his 
white blood count was around 12,000 at 
that time too.  After the patient got home 
that day, he continued to be quite ill.  
His abdomen was extremely distended and he 
had nausea and vomiting.  In the evening 
of June 1, about twelve hours after his 
discharge, the patient begged his wife to 
call an ambulance and take him back to the 
hospital....

After taking a history from the patient 
and reviewing his medical records, I feel 
that his initial hospital discharge was 
ill advised, within a reasonable degree of 
medical probability, there were obvious 
signs that there were postoperative 
complications that were evident on the 
morning of June 1, 1997.  He had a high 
white blood count, abdominal distention, 
as well as nausea and vomiting.  The fact 
that he had an emergency surgery soon 
after admission proves this opinion to be 
correct.  

A VA gastrointestinal examination was conducted in August 
1998.  The examiner reviewed the veteran's medical records as 
well as Dr. M.'s statement.  The examiner noted that the 
medical records showed that prior to his discharge following 
his initial surgery the veteran had been doing well, taking a 
regular diet, and had been discharged with no complaints on 
June 1, 1997.  The examiner stated that the veteran currently 
had a large ventral hernia, which was "certainly in the 
percentage of occurrence in someone with this type of 
surgery, especially being obese."  He still had a colostomy 
in the transverse colon which was apparently functioning 
well.  The examiner stated that:

At this time it is impossible to state 
that Bay Pines [VAMC] is responsible for 
his additional disability....it is also 
unlikely in reviewing the chart that one 
could state that the veteran was 
prematurely discharged.

A VA psychiatric examination conducted in August 1998 
diagnosed post-traumatic stress disorder and major depressive 
disorder, with the stressors listed as two major surgeries 
with complications.  Outpatient records also showed treatment 
for post-traumatic stress disorder.

The RO obtained a statement in November 1998 from J.H.K., 
M.D., the Chief of Staff of the Bay Pines VAMC.  Dr. K. 
thoroughly reviewed the claims file and the VAMC record of 
the veteran.  Dr. K. stated that the veteran's preoperative 
evaluation was thorough and the surgery was performed in a 
technically correct manner.  Post-surgical follow-up was 
appropriate and thorough, and included assessment for 
possible anastomatic leak with a sigmoidoscopy that failed to 
reveal anastomotic breakdown.  Dr. K. noted that:

An anastomatic leak is a known 
complication of the surgery even when 
performed technically correctly, and the 
appropriate corrective surgery and care 
were performed.  I do not believe that 
the discharge from the hospital on 6/1/97 
was premature by any means, and even if 
he were kept in, the additional surgery 
would have been necessary due to a known 
complication of this type of surgical 
procedure.  I feel that the care was 
fully within the appropriate surgical 
standards of care.  However, it is true 
that additional surgery that was 
necessitated by the complication did 
result in scarring of the abdomen and the 
additional hospitalization time.

After carefully weighing the above competent evidence 
addressing the question of whether either VA fault or an 
event not reasonably foreseeable caused damage to the small 
bowel resulting in colostomy or a psychiatric disorder, the 
Board has determined that the evidence answering that 
question in the negative outweighs the evidence to the 
contrary.  

Dr. M.'s opinion in support of the veteran's position relies 
on the veteran's reported history of being discharged with a 
draining wound, abdominal distention, nausea and vomiting, 
and with an elevated white blood cell count.  It is 
essentially Dr. M.'s position that the veteran was wrongly 
discharged on June 1, 1997, and that the VA is responsible 
for the residuals of the ensuing infection.  Dr. M. did not 
cite to specific information in the clinical folder to 
support his findings, but relied heavily on the veteran's 
history, which he reported in detail.  

Review of the objective record, including the discharge 
summary and the nursing summary, does not support the 
veteran's contentions with respect to his condition at 
discharge.  Moreover, both the VA examiner's report dated in 
August 1998 and the opinion of the Bay Pines Chief of Staff, 
Dr. K., indicated that the veteran was properly discharged on 
June 1, 1997, and that there was no medical indication that 
any leakage or infection were present at the time of 
discharge.  

It is the Board's opinion that these two VA medical opinions, 
which cite to the medical evidence that is of record, 
outweigh the earlier opinion of Dr. M., which relied 
extensively on the veteran's own unsupported report of his 
condition at discharge for its conclusion that VA acted 
improperly in discharging the veteran on June 1, 1997. 

In this regard, the Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993), and most 
recently, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician. 

The weight of the evidence indicates that the veteran's 
damage to the small bowel resulting in colostomy was a known 
complication of his initial surgery, and thus reasonably 
foreseeable.  The evidence also demonstrates that there was 
no carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
38 U.S.C.A. § 1151.

Thus, the Board finds that it has not been shown that either 
VA fault or an event not reasonably foreseeable caused damage 
to the small bowel resulting in colostomy or a psychiatric 
disorder.  In view of this finding, the Board concludes that 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of lower anterior bowel 
resection, including damage to the small bowel resulting in 
colostomy, and a psychiatric disorder, as a result of VA 
hospitalization in May and June 1997 is not established.


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

